Order, Supreme Court, New York County (Laura E. Drager, J.), entered March 13, 2007, which denied respondent’s motion to dismiss the petition for a determination on the issues of custody and child support, unanimously affirmed, without costs.
Contrary to respondent’s argument, where there has been a showing that an award is necessary to maintain the reasonable needs of the children during the litigation, the court has jurisdiction to prospectively adjudicate child custody and child support issues despite the fact that the unmarried parties continue to live together with their children (see Koerner v Koerner, 170 AD2d 297, 297-298 [1991]).
Motion seeking stay pending appeal denied. Concur—Mazzarelli, J.P, Moskowitz, Renwick and Freedman, JJ.